            Case 18-10512-KBO                Doc 1182          Filed 12/23/19          Page 1 of 29

                                                                                          REDACTED PUBLIC VERSION
                                                                                          OF DI 1164


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re;
                                                                     Chapter 11
Zohar III, Corp., et al.,^
                                                                     Case No. 18-10512 (KBO)
                                    Debtors.
                                                                     Jointly Administered


                                                                     Hearing Date: TBD
                                                                     Objection Deadline: TBD



  MOTION OF LYNN TILTON FOR APPROVAL OF TIMELINE AND GUIDELINES
   REGARDING MONETIZATION OF THE GROUP A PORTFOLIO COMPANIES

         Lynn Tilton hereby submits this motion (the “Motion”), by and through her undersigned

counsel, for entry of an order, substantially in the form attached hereto as Exhibit A (the

“Proposed Order”), pursuant to section 105(a) of the Bankruptcy Code and this Court’s Order

Approving and Authorizing the Settlement Agreement by and Between the Debtors, Lynn Tilton,

the Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class [D.I.

266] (the “Settlement Order”) approving the proposed timeline (the “Timeline”) and guidelines

(the “Guidelines”) included in the Proposed Order with respect to the monetization of the

remaining Group A Portfolio Companies as part of the joint monetization process under the

Settlement Agreement.^ In support of the Motion, Ms. Tilton respectfully represents as follows:^


  ' The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
    Zohar 111, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
    (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar 11”) (8297), and Zohar CDO 2003-1, Limited (together
    with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTl
    Consulting, Inc., New York, NY 10036.
 2 The “Settlement Agreement,” as used herein, has the meaning set forth in the Settlement Order. Capitalized
   terms not otherwise defined herein shall have the meanings set forth in the Settlement Agreement.
 ^ To the extent any party asserts that any of the allegations in this Motion are subject to any mediation privilege,
   Ms. Tilton asserts that such privilege has been waived.
             Case 18-10512-KBO            Doc 1182        Filed 12/23/19         Page 2 of 29




                                       PRELIMINARY STATEMENT

        1.        Last week, the Court recognized that these cases “may be nearing a point” where

a “timeline for a sale process” would be appropriate. Hr’g Tr., Dec. 11, 2019, p. 22:24-23:5.

Ms. Tilton agrees. The Court has noted its willingness to call balls and strikes in these cases, but

every umpire needs a transparent and rational strike zone. With the goal of establishing a fair

playing field for all stakeholders, Ms. Tilton, who with the other Patriarch Stakeholders are also

creditors and/or equity owners of the Portfolio Companies, seeks Court approval of the Timeline

and Guidelines proposed here, which shall govern the marketing and sale process for the

remaining eleven Group A Portfolio Companies, the primary source of recovery for all

stakeholders.'*

        2.        Ms. Tilton initially filed these Chapter 11 cases because she believed it was the

only path forward to monetize the Portfolio Companies for the benefit of all stakeholders. Years

of litigation initiated by Zohar Fund noteholders, among other things challenging ownership of

the Portfolio Companies, had the disastrous effect of scaring off buyers and chilling sales,

making it impossible for the Portfolio Companies to be sold or refinanced in order to repay their

debt to the Zohar Funds. The bankruptcy filing and subsequent Settlement Agreement

temporarily placed on hold those value destructive disputes so the Debtors and Ms. Tilton could

engage jointly in a process to monetize various Portfolio Companies.

        3.        And engage she did. Ms. Tilton worked tirelessly to sell or refinance the Portfolio

Companies from the moment the Settlement Agreement was agreed to (and even before): Ms.

Tilton negotiated on the companies’ behalves the engagement of blue-chip investment bankers to


 '* Dura Automotive Systems, LLC (“Dura”) remains a Group A Portfolio Company, but nothing in this Motion or
    the Proposed Order is intended to impact or affect the sale process currently under way in Dura’s separate
    Chapter 11 cases pending before this Court. The proposed Timeline and Guidelines shall not apply to Dura’s
    marketing and sale efforts.
            Case 18-10512-KBO         Doc 1182       Filed 12/23/19      Page 3 of 29




market the Portfolio Companies; she personally expended millions of dollars of her own money

to obtain quality of earnings reports from a highly reputable firm for the key Portfolio

Companies; she spent hundreds of hours writing and editing each confidential marketing

memorandum; she personally met with many potential bidders; she coordinated with the

Portfolio Companies and investment bankers to provide voluminous company information for

interested bidders in data rooms and throughout the diligence process. This has all been

accomplished while Ms. Tilton continues to actively manage the four most valuable Portfolio

Companies as CEO.

       4.      Ultimately, Ms. Tilton negotiated and closed two Portfolio Company sales. That

more sales were not closed was not due to any lack of effort or desire on the part of Ms. Tilton.

Unforeseen market forces and the overhang of the bankruptey led to a number of disappointing

sales processes, as the parties recognized, accepted, and agreed at the time.

       5.




       6.      Ms. Tilton’s monetization efforts and management of the Portfolio Companies

has continued unabated since the Court entered its September 29, 2019 order continuing the

monetization process. She has engaged investment bankers for           additional Group A

Portfolio Companies, initiated internal sale process preparations at several Portfolio Companies,
             Case 18-10512-KBO             Doc 1182         Filed 12/23/19          Page 4 of 29




and continued the sale process (including continually driving the investment bankers to achieve

the best possible marketing process) for several others.

        7.      But one woman—even one with the experience, capabilities, and unique expertise

of Ms. Tilton—can only do so much at any one time. As the retained investment bankers

recognize (and even as the Debtors would have to acknowledge), Ms. Tilton’s continued

involvement in both the monetization efforts of the Debtors’ interests in the Portfolio Companies

and managing the Portfolio Companies is critically important to achieving the best value

possible. This much is not in dispute.




        8.      Yet that is precisely what the Debtors propose.




                                                of the non-Debtor Portfolio Companies for the benefit

of all stakeholders.


 ^ Counsel to the Debtors’ Independent Director, Mr. Faman: “The word monetize means convert to currency;
   that’s it. It does not mean maximize the value of. It does not mean realize the highest and best price for. It
   does not mean restructure. It does not even mean a public auction for. It means convert to currency.” Hr’g Tr.,
   Sept 24, 2019, p. 19:7-12.
          Case 18-10512-KBO             Doc 1182      Filed 12/23/19      Page 5 of 29




       10.     Ms. Tilton never agreed to |

                                -to the detriment of the companies, their employees, their other

creditors, their other stakeholders (including equity holders), or herself. And so Ms. Tilton has

continued to move forward with the monetization process in a constructive manner designed to

yield the best possible value in a reasonable time period.

        11.    Under the Settlement Agreement, the Debtors have for months had the option of

seeking to remove Ms. Tilton from her positions at the Portfolio Companies. See Settlement

Agreement, ^1 9. The Debtors have also had the opportunity to seek an order setting a timeline

and more detailed parameters for the joint monetization process. And at any point during the 15

Month Window, the Debtors could have gone to Court to challenge any of Ms. Tilton’s positions

on sales. They did not do so.

        12.    Declining to pursue any of these options, the Debtors have, instead, now chosen at

this late date to submit through their procedurally improper LOI Motion (defined below)

outlandish, false and defaming allegations and misleading half-truths regarding Ms. Tilton and

the monetization process to this Court, even where those misguided allegations have no bearing

on the relief requested. Indeed, the baseless insults and half-truths are no doubt the same “status

report” the Debtors attempted to provide at the November 1, 2019 hearing, and that this Court

declined to hear. Hr’g Tr., Nov. 1, 2019, p. 20:8-16. And the Court’s understandable

expressions of concern regarding those lurid allegations during a public hearing were perhaps the
            Case 18-10512-KBO          Doc 1182      Filed 12/23/19       Page 6 of 29




intended effect of including them (the press did, after all, headline those concerns), even though

otherwise superfluous and irrelevant to the pending motion. But such procedural gamesmanship

has no place here.

        13.    Intended or not, the Debtors have maligned Ms. Tilton’s reputation and created an

environment in which the public and potential bidders perceive a badly damaged process.




                                                                                         Such

destruction lies squarely at the feet of the Debtors and those acting for them.

        14.    Frankly, Ms. Tilton has had enough. It is high time the factual record be set

straight.

        15.    The Debtors and other stakeholders falsely allege that Ms. Tilton has engaged in a

“pattern of conduct,” (LOI Motion, f 4) inconsistent with the Settlement Agreement and have

even characterized Ms. Tilton’s conduct as “flagrant non-performance.” (MBIA Cash Collateral

Reply [D.I. 1132], at ^ 2). But as the Debtors’ fiduciaries themselves admit, as Portfolio

Company employees and investment bankers will testify, and as the documents will plainly

show, no one has worked harder than Ms. Tilton to monetize the Portfolio Companies since the

inception of these bankruptcy cases. Multiple sales processes were commenced by top

investment banking houses
          Case 18-10512-KBO          Doc 1182       Filed 12/23/19      Page 7 of 29




       17.    By way of example, and as will be set forth more fully in Ms. Tilton’s objection

to the LOI Motion,



                           The letter of intent for the “PC Sale Candidate” (as defined in the LOI

Motion)




                                                              Ms. Tilton has for months been

urgently entreating the Debtors
          Case 18-10512-KBO            Doc 1182      Filed 12/23/19       Page 8 of 29




                                                                   The Debtors refused, paying no

heed to Ms. Tilton’s repeated warnings. And with regard to the particular PC Sale Candidate,




        19.    As to the Debtors’ complaints regarding |

there is no nefarious mystery.




       20.     Finally, as to the Debtors’ allegations regarding the Chapter 11 cases for Dura, the

established record in those cases is contrary to the Debtors’ frivolous allegations that Ms. Tilton

sought to steal Dura away from the Zohar Funds. But she also had no choice but to consider

filing Dura for bankruptcy. As she repeatedly and urgently warned the Debtors, Dura was in dire

condition, in large part due to the Debtors’ continued refusal to extend maturity of the term debt,

and the impact that such refusal had on Dura’s ability to obtain needed additional financing. Ms.
          Case 18-10512-KBO           Doc 1182       Filed 12/23/19      Page 9 of 29




Tilton authorized the appointment of two sophisticated and experienced restructuring

professionals as independent managers of Dura who, after careful consideration of the

company’s financial condition, operational needs, and available restructuring options, made the

decision to file chapter 11 petitions. It cannot be that Ms. Tilton “orchestrated” the bankruptcy

as a scheme to cheaply acquire Dura when she was not in charge of the bankruptcy filing.

       21.     Indeed, wholly ignoring the factual record in Dura’s chapter 11 cases, the Debtors

allege that Patriarch’s proposal to provide debtor-in-possession financing and to serve as a

stalking horse purchaser was afait accompli to steal the company. The record shows, however,

that Ms. Tilton warned Mr. Farnan and Mr. Katzenstein repeatedly that Dura was in need of

financing and that the company may have no other choice than to consider bankruptcy in order to

procure funding for day-to-day operational needs. Before selecting Patriarch’s DIP proposal.

Dura contacted seven banks and credit funds to solicit competing financing proposals and

received no actionable proposals. See Declaration ofRichard Morgner, In re Dura Automotive

Services, LLC, No. 19-12378 (KBO) [D.I. 37], at f 12. Dura also considered proposals from

Bardin Hill and the Zohar Funds, but those contained onerous financial terms and key

deficiencies, and even required significant funding assistance from Ms. Tilton while also

disenfranchising her from typical lender rights. That the Patriarch DIP lender was designated a

stalking horse is unremarkable. DIP lenders regularly serve as stalking horse bidders. And the

Debtors leave out that the bid merely provided a starting point for an active auction process

intended entirely to stabilize the business, provided comfort to customers and suppliers, and at all

times intended to facilitate a court-supervised sale process of the same duration and run by the
          Case 18-10512-KBO                Doc 1182          Filed 12/23/19         Page 10 of 29




same banker as the sale procedures that were ultimately approved by this Court in Dura’s

bankruptcy.'’

        22.      The Debtors’ allegations in the LOI Motion are not only false and intentionally

Inflammatory, they are designed to manufacture some sense of “emergency” so that the Debtors

may now unilaterally impose that which they cannot get through the joint monetization process:

                                                                And in truth, the Debtors have every

motivation to drive Ms. Tilton out of the Joint monetization process with spurious allegations and

coordinated attacks. The alternative is to seek final resolution of the long-standing dispute over

Portfolio Company ownership and control. But there is significant downside to such an

approach, as the Debtors well recognize, namely the tax liability that comes with ownership. By

continuously attacking Ms. Tilton, they hope to gain unilateral control over the process while

also avoiding the substantial taxes associated with the privilege of control.

        23.      It is time to restore order to the joint monetization process. Ms. Tilton seeks

exactly that—order to a damaged process—so that she can return her full time and attention to

the companies and to generating value.

        24.      The Timeline proposed in this Motion rightly balances the interests of a timely

process with the goal of maximizing the value of the Debtors’ assets for the benefit of all

stakeholders. It is a rational and achievable plan that provides for tangible deadlines, including

dates certain by which each Group A Portfolio Company sale process will commence, and is

designed to reasonably accommodate all stakeholder interests, including those of the Debtors and

each Portfolio Company.




®   Indeed, at the suggestion of Ms. Tilton, the Dura bidding procedures included Joe Farnan, the Debtors’
    Independent Director, as a consultation party.


                                                        10
          Case 18-10512-KBO            Doc 1182       Filed 12/23/19     Page 11 of 29




       25.      The proposed Guidelines also provide much-needed rules of the road for the

balance of the joint monetization process. The Guidelines make clear that (a) both the Debtors

and Ms. Tilton must have full and unfettered access to the investment bankers retained by the

Portfolio Companies, (b) both the Debtors and Ms. Tilton receive all information relating to

potential purchasers of the Portfolio Companies, and (c) positions or communications that may

be detrimental to the sale process are prohibited. The Guidelines also make clear that the

Debtors and their professionals may not interfere with the operation of the Portfolio Companies,

including by contacting employees or offering current employees or third parties positions at the

Portfolio Companies.

        26.      Finally, while recognizing that there may be times when the Court has to

intervene, the Guidelines discourage the Debtors from continuing to spill into the public record

unsupported allegations about Ms. Tilton’s alleged “harmful” positions with respect to the

Portfolio Companies and other stakeholders that are prejudicial, unfounded, and detrimental to

the estate and the Portfolio Companies.’ They set certain standards by which parties may seek

this Court’s involvement in the event of a dispute over a potential transaction, and they will put

the parties on a constructive path toward maximizing value and resolving these bankruptcies.

        27.      Ms. Tilton seeks to have this Motion heard as soon as possible and, through her

counsel, will immediately meet and confer with the Debtors to implement a schedule for

discovery as necessary.

                                         JURISDICTION

        28.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and

1334(b), and the Amended Standing Order ofReference from the United States District Court for


 ’ Hr’g Tr., Dec. 11, 2019, p. 22:6.

                                                 11
           Case 18-10512-KBO                  Doc 1182          Filed 12/23/19          Page 12 of 29




the District of Delaware dated as of February 29, 2012. Pursuant to Rule 9013-l(f) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware, Ms. Tilton consents to the entry of a final order by the Court in connection

with this Motion* to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

         29.      Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         30.      The statutory and legal predicates for the relief sought herein are section 105(a) of

the Bankruptcy Code, the Settlement Agreement, and the Settlement Order.

                                                 BACKGROUND

A.       General Background.

         31.      On March 11, 2018 (the “Petition Date”), Ms. Tilton, then as sole director for the

Debtors, caused the Debtors to file petitions for relief under Chapter 11 of the Bankruptcy Code.

The Debtors’ Chapter 11 cases are being jointly administered, for procedural purposes only,

pursuant to Bankruptcy Rule 1015(b).

         32.      General information about the Debtors and the events leading up to the Petition

Date can be found in the Declaration ofMarc S. Kirschner in Support of Chapter 11 Petitions

[D.I. 6] and the Declaration ofLynn Tilton in Support of Chapter 11 Petitions [D.I. 5], each filed

on March 12, 2018.

B.       The Settlement Agreement and the Monetization Procedures Order.

         33.      On May 21, 2018, the Court entered its Settlement Order, pursuant to which this

Court approved the Settlement Agreement. The Settlement Agreement was the produet of at

     Ms. Tilton and the Patriarch Stakeholders do not consent to the jurisdiction of this Court or to entry of a final
     order for any purpose other than the resolution of this Motion.


                                                           12
         Case 18-10512-KBO           Doc 1182        Filed 12/23/19     Page 13 of 29




least five full days of mediation between the Debtors, the Patriarch Stakeholders, MBIA, and the

Zohar III Controlling Class. Among other things, the Settlement Agreement (i) stayed and tolled

the substantial and expensive prepetition litigation among the Debtors, the Patriarch

Stakeholders, MBIA, and the Zohar III Controlling Class (among others) for a 15 Month

Window, whieh could be extended an additional three months subject to satisfying certain sale

benchmarks, (ii) provided for the appointment of an Independent Director for the Debtors—

Joseph J. Farnan Jr.—and retention of a Chief Restructuring Officer (“CRO”)—Michael

Katzenstein, and (iii) provided for a joint monetization process among the Debtors’ CRO and

Independent Director, on the one hand, and Ms. Tilton, on the other hand, pursuant to which the

parties were to seek to sell or refinance the Debtors’ interests in the Portfolio Companies. Under

the Settlement Agreement, Ms. Tilton, on behalf of the Portfolio Companies, and the

Independent Director and CRO, on behalf of the Debtors, are to “jointly ... select transactions to

complete.” Settlement Agreement, f 10.

       34.     On November 9, 2018, the Court entered its Order in Aid ofImplementation of the

Global Settlement Agreement Approved in These Cases Establishing Certain Procedures for the

Independent Director’s Approval ofMonetization Transactions and Related Relief \p.\. 545]

(the “Monetization Procedures Order”). The Monetization Procedures Order established

procedures that, after the Debtors and Ms. Tilton jointly select a transaction to complete, govern

the process by which the Debtors may (i) provide notice of such transaction to the Court and

other stakeholders in these cases, and (ii) obtain Court authorization to complete such transaction

on behalf of the Debtors’ estates.




                                                13
         Case 18-10512-KBO            Doc 1182        Filed 12/23/19     Page 14 of 29




       35.     Two sale transactions have closed pursuant to the Monetization Procedures Order.

[See D.I. 817, 918]. For the avoidance of doubt, Ms. Tilton is not seeking any modification to

the Monetization Procedures Order.

C.     The Joint Monetization Process.

       36.     After the entry of the Settlement Order, Ms. Tilton invested her full effort into the

monetization process (at great personal expense, both in terms of time and money), and, with the

joint participation and encouragement of the Debtors’ Independent Director and CRO, conducted

the joint monetization process contemplated under the Settlement Agreement to monetize the

Debtors’ interests in the Portfolio Companies. Among other things, even before expiration of the

15 Month Window under the Settlement Agreement, under Ms. Tilton’s leadership:

bankers were interviewed; bankers were hired for         companies, sales processes were

commenced for m companies and                    of sales prospects were contacted.

       37.     In connection with these sales processes, Ms. Tilton personally invested millions

of dollars of her own money and thousands of hours writing and editing every confidential

marketing memorandum, as well as assisting with, and supervising, the creation of data rooms to
facilitate the monetization process. Further, Ms. Tilton personally attended more than H buyer

and banker meetings in support of the sale and/or refinancing of specific Portfolio Companies.

At all times, the Debtors and their advisors were included in and advised of these efforts.

       38.



                     These results were fully shared with and known by Mr. Farnan and Mr.

Katzenstein, and at all times Ms. Tilton coordinated with Mr. Farnan and Mr. Katzenstein with




                                                 14
         Case 18-10512-KBO           Doc 1182        Filed 12/23/19    Page 15 of 29




respect to the results of the monetization process and the path forward. Indeed, over the course

of the 15 Month Window, the Debtors brought not one dispute to this Court.

       39.




                                                15
Case 18-10512-KBO   Doc 1182    Filed 12/23/19   Page 16 of 29




                           16
         Case 18-10512-KBO           Doc 1182        Filed 12/23/19    Page 17 of 29




       46.     In a tacit acknowledgment of Ms. Tilton’s importance to the monetization

process, on September 20, 2019, the Debtors moved for an order to continue the joint

monetization process under the Settlement Agreement past the 15 Month Window. [D.I. 938].

At that time, it appeared important to the Debtors that Ms. Tilton continue to work to monetize

the Portfolio Companies. The Debtors’ desire to ensure Ms. Tilton’s continued involvement was

understandable given her superior knowledge of the Portfolio Companies and the tireless

efforts—both on a personal and monetary basis—she had made to monetize the Portfolio

Companies during the 15 Month Window.

       47.     On September 29, 2019, over the objection of certain of the Patriarch

Stakeholders, the Court entered its Order (A) Implementing the Terms of the Settlement

Agreement and (B) Resolving Dispute Over Monetization Process, Pursuant to Paragraph 11 of

the Settlement Agreement [D.I. 974] (the “Monetization Order”]. Pursuant to the Monetization

Order, the Court determined that the joint monetization process contemplated under the



                                                17
          Case 18-10512-KBO          Doc 1182        Filed 12/23/19    Page 18 of 29




Settlement Agreement extends beyond expiration of the 15 Month Window. The 15 Month

Window was extended with the agreement of all parties while the Monetization Order motion

was sub judice, and expired by its own terms on September 30, 2019. [See D.I. 871]. Patriarch

appealed the Monetization Order. [D.I. 984]. To date, that order has not been vacated, and

several Group A Portfolio Companies are in the process of being marketed for sale.

       48.     Notwithstanding the appeal, Ms. Tilton continued her efforts to monetize the

Portfolio Companies. Over the course of the Fall, H additional investment bankers have been

retained (in addition to the    previously retained) for H additional Portfolio Companies,

and several Group A Portfolio Companies sales efforts are ongoing.

        49.




        50.    Nevertheless, Ms. Tilton sought to work with the Debtors in an effort to construct

a mutually agreeable timetable. The Debtors have, to date, refused to agree to a reasonable

timetable and, accordingly, Ms. Tilton has brought this motion.

D.      The Proposed Timeline and Guidelines.

        51.     On December 10, 2019, the Debtors filed an emergency motion (the “LOl

Motion”) to compel Ms. Tilton to execute a non-binding Letter of Intent for a [|||||^|||^^H

                                                                               [See D.I. 1115].




                                                18
         Case 18-10512-KBO           Doc 1182        Filed 12/23/19      Page 19 of 29




                                                     While this Motion is not the place, Ms. Tilton

looks forward to responding to these allegations in detail in the Objection and at the January 10

hearing on the LOI Motion.

       53.     During a telephonic hearing on the Debtors’ request for a ruling on the LOI

Motion on an expedited basis, the Court stated that these cases “may be nearing a point” where a

“timeline for a sale process” would be appropriate. Hr’g Tr., Dec. 11, 2019, p. 22:24-23:5. For

the reasons set forth herein, Ms. Tilton strongly agrees that these cases would benefit from a

timeline and guidelines with respect to the joint monetization process that the Court has

determined must proceed.



                                                19
         Case 18-10512-KBO          Doc 1182       Filed 12/23/19     Page 20 of 29




       54.    Ms. Tilton has developed the following Timeline by which the Group A Portfolio

Companies will complete their retention of investment bankers (nearly all the companies have

already), and by which marketing processes for such companies shall be launched to potential

purchasers.

    Portjfolio Company        Investment Banker Retention               Deadline for
                                         Date                      (Re)Gommencement of
                                                                    Mdrket Sale Efforts




       56.    The Timeline is structured to allow Ms. Tilton and the Debtors to pursue the joint

monetization process contemplated under the Settlement Agreement |




                                              20
          Case 18-10512-KBO           Doc 1182        Filed 12/23/19      Page 21 of 29




                                     I Ms. Tilton is an essential party to the successful

monetization of the remaining Group A Portfolio Companies, and also serves as CEO

                                                                                      and has served

in that role for many years and well before the initiation of these Chapter 11 cases. This is

critically important to a successful process.

       57.     As the Debtors agree, Ms. Tilton is critical to the successful sale of all Group A

Portfolio Companies based on her familiarity and relationships with the businesses.




        58.     Similarly, for the continued monetization of the Group A Portfolio Companies to

be successful, certain minimum guidelines must be established to make clear that (a) both the

Debtors and Ms. Tilton must have full and unfettered access to the investment bankers retained

by the Portfolio Companies, (b) both the Debtors and Ms. Tilton receive all information relating

to potential purchasers of the Portfolio Companies, and (c) positions or communications that may

be detrimental to the sale process are prohibited. Among other things, the Guidelines provide:




                                                 21
          Case 18-10512-KBO           Doc 1182        Filed 12/23/19      Page 22 of 29




       59.     Further, in the event of a dispute among Ms. Tilton and the Debtors with respect

to a potential transaction, there must be a clear standard as to when it is appropriate to involve

the Court to resolve such disputes. Accordingly, Ms. Tilton, the Debtors, or any other party in

interest may only seek relief from this Court with respect to a potential transaction involving a

Portfolio Company if I




                                                 22
         Case 18-10512-KBO            Doc 1182        Filed 12/23/19     Page 23 of 29




       60.     For the reasons set forth herein, Ms. Tilton proposes the Timeline and Guidelines

set forth in the Proposed Order as the appropriate means to ensure an organized and structured

joint monetization process.

                                     RELIEF REQUESTED

       61.     By this Motion, Ms. Tilton request that the Court, pursuant to section 105(a) of

the Bankruptcy Code, the Settlement Agreement, and the Settlement Order, enter the Proposed

Order setting the Timeline and Guidelines with respect to the go-forward processes to monetize

the Group A Portfolio Companies.

                                      BASIS FOR RELIEF

       62.     Bankruptcy courts retain “jurisdiction to interpret and enforce settlements and the

accompanying orders approving settlements.” See In re Baseline Sports, Inc., 393 B.R. 105,

118-19 (Bankr. E.D. Va. 2008); accord In re Lazy Days’ RV Center, Inc., 724 F.3d 418, 423 (3d

Cir. 2013); In re Patriot Coal Corp., 539 B.R. 812, 818-19 (Bankr. E.D. Mo. 2015). Although

“there are some significant limits to a bankruptcy court’s ability to use section 105(a) of the

Code ... [it] plainly may be used ‘to enforce and implement’ earlier orders.” In re River Ctr.

Holdings, LLC, 394 B.R. 704, 711 (Bankr. S.D.N.Y. 2008); see also In re Ames Dep’t Stores,

Inc., 317 B.R. 260, 273-74 (Bankr. S.D.N.Y. 2004). In addition, section 105(a) of the

Bankruptcy Code provides that the Court “may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of the Bankruptcy Code,” and that “[n]o

provision of [the Bankruptcy Code] providing for the raising of an issue by a party in interest

shall be construed to preclude the court from, sua sponte, taking any action or making any



                                                 23
          Case 18-10512-KBO           Doc 1182         Filed 12/23/19     Page 24 of 29




determination necessary or appropriate to enforce or implement court orders or rules ....”11

U.S.C. § 105(a).

        63.     Under paragraph 10 of the Settlement Agreement, “Tilton and the CRO shall

jointly select bankers and other professionals, prioritize sales, oversee the bid process and select

transactions to complete.” Further, in the event of “[a]ny dispute with respect to the

Monetization Process between the Independent Director/CRO and Tilton,” such dispute is to be

first referred to the Mediator. Settlement Agreement, H 11. “If the dispute cannot be resolved by

the Mediator, the parties retain all rights to seek an order of the Bankruptcy Court resolving such

dispute.” Id.

        64.     According to the Debtors, they, “acting through the Independent Director, are

vested with full authority to consummate, among other things, the sale of any and ‘all rights,

benefits and economic interests associated with’ the ‘equity or LLC Interests ... in a Portfolio

Company of which the Debtors are record holders .. ..” LOI Motion, H 18. However, any

process by which the Debtors seek to monetize their interests in the Portfolio Companies must be

aimed at optimizing value and realizing a fair price for the Debtors’ interests. In re Exaeris Inc.,

380 B.R. 741, 744 (Bankr. D. Del. 2008) (“The sale of assets which is not in the debtor’s

ordinary course of business requires proof that; (1) there is a business purpose for the sale; (2)

the proposed sale price is fair; (3) the debtor has provided adequate and reasonable notice; and

(4) the buyer has acted in good faith.”); Simantob v. Claims Prosecutor, LLC (In re Lahijani),

325 B.R. 282, 288 (B.A.P. 9th Cir. 2005) (recognizing that a debtor may only sell property

outside the ordinary course where “optimal value is realized by the estate under the

circumstances”).




                                                  24
         Case 18-10512-KBO             Doc 1182      Filed 12/23/19      Page 25 of 29




       65.     Since the expiration of the 15 Month Window, the Debtors and their advisors

have relentlessly demanded




                              I with the Debtors’ creditors simply looking to litigate against Ms.

Tilton to attempt to make up for any self-imposed loss of value that results from a monetization

process that is not coordinated or designed to maximize value. See Hr’g Tr., Sept. 24, 2019,

p. 19:7-12 (C. Shore, counsel for the Independent Director, “The word monetize means convert

to currency; that’s it. It does not mean maximize the value of. It does not mean realize the

highest and best price for. It does not mean restructure. It does not even mean conduct a public

auction for. It means convert to currency.”).

       66.     Ms. Tilton does not contest that, unless the Court’s Monetization Order is

overturned, she and the Debtors are obligated under the Settlement Agreement to continue the

joint process to monetize the Group A Portfolio Companies. And she continues to actively drive

the joint process forward. However, the monetization process must proceed in a structured and

organized manner that provides the greatest chance of maximizing value for the stakeholders.

The proposed Timeline and Guidelines are designed to realize such value.

       67.     The Timeline serves multiple purposes that inure to the benefit of all stakeholders

in these cases. First, the Timeline will provide a fair and organized marketing process that

maximizes value. Second, the Timeline will provide transparency for the key stakeholders in

these cases, allowing them to set expectations with respect to recoveries on their investments.

Third, the Timeline provides for a |




                                                25
          Case 18-10512-KBO           Doc 1182        Filed 12/23/19     Page 26 of 29




       68.     The Settlement Agreement originally contemplated sales of the Group A Portfolio

Companies over a fifteen to eighteen month period, out of recognition that marketing and selling

all fourteen Portfolio Companies at the same time was impossible. The expiration of the 15

Month Window has not changed that reality. The Timeline is designed to allow for a prompt and

reasonable sale process, while also maximizing value and generating sale proceeds on a

reasonable timeframe.

        69.    The Guidelines are similarly designed to ensure that parties have full access to

information in the joint monetization process contemplated under the Settlement Agreement, so

that they can make fully-informed decisions with respect to potential transactions. Among other

things, the Guidelines |




        70.     These Guidelines are not designed to be comprehensive bid procedures to

establish all rules and milestones with respect to the marketing and sale of the remaining Group

A Portfolio Companies. This is intentional, as the Group A Portfolio Companies, that are the

subject of the proposed Timeline and Guidelines are not themselves debtors in these Chapter 11

cases, and the companies are largely in different industries, with different potential buyers, and

different investment bankers overseeing the sale and marketing processes. Ms. Tilton and the




                                                 26
         Case 18-10512-KBO             Doc 1182        Filed 12/23/19      Page 27 of 29




Debtors, in consultation with the Portfolio Companies’ investment bankers, ean and should

negotiate more specific steps to complete the remaining sales as needed. The proposed Timeline

and Guidelines, however, set forth a reasonable timeframe for the process, and the Guidelines set

forth fundamental rules aimed at ensuring that the sales proceed in an organized fashion with

appropriate transparency.

       71.     The proposed Timeline and Guidelines should be approved to provide more

structure and to set appropriate expectations with respect to the joint monetization process that is

ongoing and will continue until ordered otherwise.

                                  RESERVATION OF RIGHTS

       72.     Neither this Motion nor any appearance in eonnection with this Motion shall

constitute a waiver of (i) the right to have final orders in non-eore matters entered only after de

novo review by a District Judge, (ii) the right to trial by jury in any proceeding related to, or

triable in, these cases or any case, controversy or proceeding related to these cases, (iii) the right

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for any purpose

other than with respect to this Motion, (v) an election of remedy, or (vi) any other rights, claims,

actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under any

agreements, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved. Further, with the exception of Dura, the Portfolio Companies are not debtors in

bankruptcy proceedings before this Court, and do not eonsent to the jurisdiction of this Court for

any purpose, and do not consent to any final order in this Court.

        73.    Prior to the Petition Date, the Zohar Funds (through their prior collateral

manager) and Ms. Tilton, among others, were engaged in litigation as to which persons or



                                                  27
         Case 18-10512-KBO            Doc 1182        Filed 12/23/19       Page 28 of 29




entities owned the record and/or beneficial equity interests in the Portfolio Companies. Nothing

in this Motion shall constitute an admission, waiver, or modification with respect to any of the

positions or arguments taken in such litigation. Further, certain of the Patriarch Stakeholders are

appealing the Monetization Order. Ms. Tilton has brought this Motion based on the fact that the

Monetization Order has not been stayed, and is therefore currently binding. Nothing in this

Motion shall constitute an admission, waiver, or modification with respect to the appeal of the

Monetization Order.

                                             NOTICE

       74.     Notice of this Motion has been provided to; (i) the U.S. Trustee; (ii) counsel to the

Debtors; (iii) counsel to U.S. Bank, as indenture trustee; (iv) counsel to MBIA; (v) counsel to the

Zohar III Controlling Class; and (vi) all parties that have filed a notice of appearance in these

chapter 11 cases pursuant to Fed. R. Bankr. P. 2002. In light of the nature of the relief requested

herein, Ms. Tilton submits that no other or further notice is necessary.

                                          CONCLUSION

        75.    WHEREFORE, Ms. Tilton respectfully requests that this Court enter the Proposed

Order, approving the Timeline and Guidelines with respect to the joint monetization process for

the remaining Group A Portfolio Companies.




                                                 28
        Case 18-10512-KBO   Doc 1182    Filed 12/23/19    Page 29 of 29




Dated: December 20, 2019

                                 COLE SCHOTZ P.C.



                                 Bv: /s/ Norman L. Pernick
                                 Norman L. Pernick (No. 2290)
                                 Patrick J. Reilley (No. 4451)
                                 500 Delaware Avenue, Suite 1410
                                 Wilmington, DE 19801
                                 Telephone: (302) 652-3131
                                 Facsimile: (302) 652-3117
                                 npernick@coleschotz.com
                                 preilley@coleschotz.com

                                        -and-

                                 GIBSON, DUNN & CRUTCHER LLP
                                 Robert Klyman (Admitted Pro Hac Vice)
                                 Michael S. Neumeister (Admitted Pro Hac Vice)
                                 333 South Grand Avenue
                                 Los Angeles, CA 90071-3197
                                 Telephone: (213)229-7000
                                 Facsimile: (213) 229-7520
                                 rklyman@gibsondunn.com
                                 mneumeister@gibsondunn.com


                                 Randy M. Mastro (Admitted Pro Hac Vice)
                                 Mary Beth Maloney (Admitted Pro Hac Vice)
                                 200 Park Avenue
                                 New York, NY 10166-0193
                                 Telephone: (212)351-4000
                                 Facsimile: ^12) 351-4035
                                 rmastro@gibsondunn.com
                                 mmaloney@gibsondunn.com

                                 Monica K. Loseman (Admitted Pro Hac Vice)
                                 1801 California Street, Suite 4200
                                 Denver, CO 80202
                                 Telephone: (303) 298-5784
                                 Facsimile: (303) 313-2828
                                 mloseman@gibsondunn.com

                                 Counsel to Lynn Tilton



                                   29
